

	

		II

		109th CONGRESS

		1st Session

		S. 1586

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Hagel (for himself,

			 Ms. Snowe, and Mr. Reed) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Banking, Housing, and Urban Affairs

		

		A BILL

		To allow all businesses to make up to 24

		  transfers each month from interest-bearing transaction accounts to other

		  transaction accounts, to require the payment of interest on reserves held for

		  depository institutions at Federal reserve banks, to repeal the prohibition of

		  interest on business accounts, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Interest on Business Checking Act of

			 2005.

		2.Interest-bearing

			 transaction accounts authorized for all businesses

			Section 2(a) of

			 Public Law

			 93–100 (12 U.S.C. 1832(a)) is amended by

			 adding at the end the following:

				

					(3)(A)Notwithstanding any other provision of law,

				any depository institution may permit the owner of any deposit or account which

				is a deposit or account on which interest or dividends are paid to make not

				more than 24 transfers per month (or such greater number as the Board of

				Governors of the Federal Reserve System may determine by rule or order), for

				any purpose, to another account of the owner in the same institution.

						(B)An

				account offered pursuant to this paragraph shall be considered a transaction

				account for purposes of section 19 of the Federal

				Reserve Act, unless the Board of Governors of the Federal Reserve

				System determines

				otherwise.

						.

			3.Authorization of

			 interest-bearing transaction accounts

			(a)Repeal of

			 prohibition on payment of interest on demand deposits

				(1)Federal

			 Reserve ActSection 19(i) of the

			 Federal Reserve Act (12 U.S.C. 371a) is

			 repealed.

				(2)Home owners’

			 loan ActSection

			 5(b)(1)(B) of the Home Owners’

			 Loan Act (12 U.S.C. 1464(b)(1)(B))

			 is amended by striking savings association may not— and all that

			 follows through (ii) permit any and inserting savings

			 association may not permit any.

				(3)Federal Deposit Insurance ActSection 18(g) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1828(g)) is repealed.

				(b)Joint

			 rulemaking required

				(1)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Federal banking agencies

			 shall issue joint final regulations implementing the provisions of subsection

			 (a).

				(2)Effective date

			 of regulationsThe

			 regulations required by this subsection shall take effect not later than 90

			 days after the date of enactment of this Act.

				(3)DefinitionsAs used in this subsection, the term

			 Federal banking agency has the same meaning as in

			 section 3

			 of the Federal Deposit Insurance Act

			 (12 U.S.C.

			 1813).

				(c)Effective date

			 of repealThe amendments made

			 by subsection (a) shall become effective on the earlier of—

				(1)90 days after the date of enactment of this

			 Act; or

				(2)the date on which final regulations

			 required to be issued under subsection (b) become effective.

				4.Payment of interest on

			 reserves at Federal reserve banks

			(a)In

			 generalSection 19(b) of the

			 Federal Reserve Act (12 U.S.C. 461(b))

			 is amended by adding at the end the following:

				

					(12)Earnings on

				reserves

						(A)In

				generalBalances maintained

				at a Federal reserve bank by or on behalf of a depository institution may

				receive earnings to be paid by the Federal reserve bank at least once each

				calendar quarter at a rate or rates not to exceed the general level of

				short-term interest rates.

						(B)Regulations

				relating to payments and distributionThe Board may promulgate regulations

				concerning—

							(i)the payment of earnings in accordance with

				this paragraph;

							(ii)the distribution of such earnings to the

				depository institutions which maintain balances at such banks or on whose

				behalf such balances are maintained; and

							(iii)the responsibilities of depository

				institutions, Federal home loan banks, and the National Credit Union

				Administration Central Liquidity Facility with respect to the crediting and

				distribution of earnings attributable to balances maintained, in accordance

				with subsection (c)(1)(A), in a Federal reserve bank by any such entity on

				behalf of depository institutions.

							(C)Depository

				institution definedFor

				purposes of this paragraph, the term depository institution, in

				addition to any institution described in paragraph (1)(A), includes any trust

				company, corporation organized under section 25A or having an agreement with

				the Board under section 25, or any branch or agency of a foreign bank (as

				defined in section 1(b) of the International

				Banking Act of

				1978).

						.

			(b)Authorization

			 for pass through reserves for member banksSection 19(c)(1)(B) of the

			 Federal Reserve Act (12 U.S.C.

			 461(c)(1)(B)) is amended by striking which is not a

			 member bank.

			(c)Technical and

			 conforming amendmentsSection 19 of the

			 Federal Reserve Act (12 U.S.C. 461) is

			 amended—

				(1)in subsection (b)(4),

					(A)by striking subparagraph (C); and

					(B)by redesignating subparagraphs (D) and (E)

			 as subparagraphs (C) and (D), respectively; and

					(2)in subsection (c)(1)(A), by striking

			 subsection (b)(4)(C) and inserting subsection

			 (b).

				5.Increased Federal

			 reserve Board flexibility in setting reserve requirementsSection 19(b)(2)(A) of the

			 Federal Reserve Act (12 U.S.C.

			 461(b)(2)(A)) is amended—

			(1)in clause (i), by striking the ratio

			 of 3 per centum and inserting a ratio not greater than 3 percent

			 (and which may be zero); and

			(2)in clause (ii), by striking and not

			 less than 8 per centum, and inserting (and which may be

			 zero),.

			6.Treatment of certain

			 escrow accounts

			(a)In

			 generalIn the case of an

			 escrow account maintained at a depository institution for the purpose of

			 completing the settlement of a real estate transaction, activities described in

			 subsection (b) shall not be treated as the payment or receipt of interest for

			 purposes of this Act or any other provision of law relating to the payment of

			 interest on accounts or deposits maintained at depository institutions,

			 including such provisions in—

				(1)Public Law 93–100;

				(2)the Federal

			 Reserve Act;

				(3)the Home

			 Owners’ Loan Act; or

				(4)the Federal

			 Deposit Insurance Act.

				(b)ExclusionsFor purposes of subsection (a), activities

			 described in this paragraph are—

				(1)the absorption, by the depository

			 institution, of expenses incidental to providing a normal banking service with

			 respect to an escrow account described in subsection (a);

				(2)the forbearance, by the depository

			 institution, from charging a fee for providing any such banking function;

			 and

				(3)any benefit which may accrue to the holder

			 or the beneficiary of such escrow account as a result of an action of the

			 depository institution described in paragraph (1) or (2) or a similar

			 action.

				

